Opinion by
Judge Rogers,
Craig S. Kreider has sued the Commonwealth of Pennsylvania in assumpsit, alleging the breach of an oral agreement made by the Pennsylvania Human Relations Commission to employ him as a Human Relations Representative. The complaint avers that in reliance upon the alleged agreement, the plaintiff quit a position of employment and made changes in his living arrangements which caused him substantial financial losses. The Commonwealth has filed preliminary objections in the nature of a demurrer, based upon the Commonwealth’s immunity from suit, except as authorized pursuant to Article I, Section 11 of the Commonwealth’s Constitution. The objections must be sustained. The doctrine .of sovereign immunity,, at least against claims arising out of the performance by the Commonwealth of governmental as distinguished from proprietary activities, remains the law of this State. Biello, Administrator v. Pennsylvania Liquor Control Board, et al., Pa. , 301 A. 2d 849 (1973).
*493The cited constitutional provision permits suits against the Commonwealth, “in such manner, in such courts and in such cases as the Legislature may by law direct.” As we pointed out in Armour Rentals, Inc. v. General State Authority, 4 Pa. Commonwealth Ct. 517, 287 A. 2d 862 (1972), the Legislature has provided for claims against the Commonwealth arising from contracts to be prosecuted before the Board of Arbitration of Claims. Act of May 20, 1937, P. L. 728, as amended, 72 P.S. §4651-1 et seq. As we further pointed out in Armour, moreover, the exclusive jurisdiction of the Board of Arbitration of Claims of such claims continues by Section 509(e) (2) of the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P. L. 673, as amended, 17 P.S. §211.509(e) (2).
The preliminary objections are sustained and the plaintiffs complaint is dismissed.